Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00255-CV

                        IN THE INTEREST OF A.R.H., a Child

                From the 285th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2012-EM-506396
                          Honorable Jim Rausch, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED June 5, 2013.


                                             _________________________________
                                             Sandee Bryan Marion, Justice